Name: Council Regulation (EC) No 749/95 of 31 March 1995 amending Regulation (EC) No 3363/94 allocating, for 1995, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: fisheries;  America;  Europe
 Date Published: nan

 1 . 4 . 95 EN Official Journal of the European Communities No L 74/21 COUNCIL REGULATION (EC) No 749/95 of 31 March 1995 amending Regulation (EC) No 3363/94 allocating, for 1995 , Community catch quotas in Greenland waters definitive fishing possibilities for Norway in Greenland waters ; whereas these quotas require the Community to purchase supplementary catch possibilities from Green ­ land, under the terms of the bilateral Fisheries Agreement between the Community and Greenland, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EC) No 3363/94 (2), lays down, for 1995, Community catch quotas in Greenland waters, including the quantities allocated to third coun ­ tries ; Whereas the quantities allocated to Norway were provisi ­ onal quotas, pending the conclusion of the bilateral fishe ­ ries arrangement between the Community and Norway for 1995 ; Whereas the Community and Norway have now concluded their bilateral arrangement for 1995, including Article 1 The Annex of Regulation (EC) No 3363/94 shall be replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1995. For the Council The President F. BAYROU O OJ No L 389, 31 . 12. 1992, p . 1 . (2) OJ No L 363, 31 . 12. 1994, p . 48 . No L 74/22 EN Official Journal of the European Communities 1 . 4. 95 ANNEX Allocation of Community catch quotas in Greenland waters for 1995 Species Geographical area Community catch quotas (in tonnes) Quotas allocated to Member States Quantities allocated to Norway 0 Quantities allocated to Iceland 0 Faroese quotas under EC/ Greenland Protocol 0 Cod All zones 31 000 Germany United Kingdom 25 360 5640 Redfish (') NAFO 1 ICES xrv/v 5 500 46 820 Germany United Kingdom Germany France United Kingdom 5 395 105 46 270 330 220 500 Greenland halibut NAFO 1 ICES XIV/V 1 750 4 650 Germany Germany United Kingdom 550 4 040 210 1 200 (8) 400 150 150 Deepwater prawns ICES xiv/v o 4 525 France Denmark 1 012 1 012 2 500 1 150 Atlantic halibut (2) NAFO 1 ICES XIV/V 200 200 200 200 Catfish NAFO 1 ICES XIV/V 1 000 1 000 Germany Germany 1 000 1 000 Blue whiting ICES XIV/V 30 000 Denmark France Germany 3 000 3 000 24 000 Capelin ICES XIV/V 63 150 0 Community 8 150 25 000 30 000 10 000 e Roundnose grenadier NAFO 1 ICES XIV/V 1 750 4 650 Germany Germany United Kingdom 550 4 400 250 1 200 Roundnose grenadier (3) All zones 2 000 Community 2 000 I I Polar cod (4) All zones 2 000 Community 2 000 (') A maximum of 20 000 tonnes may be fished by pelagic trawl. Catches from the bottom trawl fishery and the pelagic trawl fishery shall be reported separately. (2) If by-catches of Atlantic halibut in trawl cod and redfish fisheries imply over-runs of this quota, the Greenland authorities will provide solutions to the effect that Community cod and redfish fisheries can nevertheless continue until the respective quotas have been exhausted. (J) Experimental fishery, to be conducted at depths greater than 1 500 metres. The maximum by-catch of Greenland halibut will be 40 % and will be counted against this quota. (4) To be fished only by pelagic trawl or longline. A by-catch of up to 10 %, excluding deepwater prawns and Greenland halibut, will be admitted. The by-catch will be counted against this quota. (*) Up to 1 000 tonnes can be caught in NAFO areas 0/1 under agreement with Greenland licence holders. (*) 70 % of the Greenland share of the TAC for capelin minus 10 000 tonnes to the Faroe Islands. Calculated on the basis of a provisional TAC of 950 000 tonnes. Upon revision of this TAC in the course of 1995, the Community quota shall be revised accordingly. (*) Shown for information only. (8) Trawl fishing is not allowed north of 64 ° 30' N.